DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-12 are pending. Claim 10 is currently amended. Claims 13-21 are canceled. 
Applicant’s amendments will overcome each and every claim objection and 101 rejection forth in the Final Office Action mailed 02/24/2022.

Allowable Subject Matter
Claims 1-12 are allowed. 
Examiner’s Statement of Reasons for Allowance
The following is an examiner's statement of reasons for allowance: The prior art Castellucci et al. (US Pub No. 2015/0188715) discloses a verifiable, redactable log, which, in some embodiments, may contain multiple hash values per entry in order to sever confidentiality of a log from verifiability. Logs may be verified using recalculation of hashes and verification of trusted digital signatures. In some embodiments, the log may be divided into segments, each signed by a time server or self-signed using a system of ephemeral keys. In some embodiments, log messages regarding specific objects or events may be nested within the log to prevent reporting omission. The logging system may receive events or messages to enter into the log. (Castellucci, Abstract), Locker et al. (US Pub No. 2011/0231671) discloses  Locker, Abstract), Stahlberg et al. (US Pub No. 2018/0367311) discloses the HSM 200 may sign each audit log entry 662 using the authorizer key 118 of the delegated authorizer 234 included within the corresponding wrapped cryptographic key 120. Each audit log entry 662 may also include each authorization token 220 the HSM 200 validates to process the cryptographic operation request 250. At time 5, the HSM 200 sends a response back to the delegated authorizer 234 that includes the result 260 of the first cryptographic operation request 250a processed by the HSM 200 (Stahlberg, page 8, paragraph 0056), Signorini et al. (US Pub No. 2019/0182284) discloses detecting a security threat within a network of connected devices that share a ledger of transactions between them under the form of exchanged blockchain messages. Enhanced blockchain messages are built by adding all forked chains to the blockchain messages. Forked chains in such enhanced blockchains are then inspected to detect any anomaly. When an anomaly is detected in a forked chain, all transactions of the ledger in the forked chain and the blockchain message leading up to the network attack entry point are reviewed to identify the source of the security threat. (Signorini, Abstract), Suraparaju  (US Pub No. 2019/0306190) discloses coordinating a modified mining algorithm of the conventional bitcoin system adopts, during some periods of time, a lower difficulty for proof-of-work (PoW) than the default difficulty of the conventional bitcoin system, while implementing a malicious fork detection mechanism to monitor the bitcoin blockchain during periods of reduced difficulty. The malicious fork detection mechanism detects and removes malicious forks, the malicious forks being recognizes Suraparaju, Abstract), and Shasha et al. (US Pub No. 2010/0185847) discloses a client processing detecting conflicts by parsing and comparing SQL statements. The processing unit can append to the commit message a last value in the hash chain encoding all previous updates. The client processing unit can verify that a value of a hash chain received from other clients matches the other clients' own computation of the value of the clients' hash chain. (Shasha, page 4, paragraph 0055), however, the prior art taken alone or in combination fails to teach or suggest “generating a digital signature and timestamp for each entry in the log and including the respective digital signature and timestamp in the respective entry; in a validity verification phase, detecting whether the log corresponds to a parallel branch of a valid version of the log by examining the timestamp of at least one of the entries and determining whether the timestamp indicates entry into the log at a time relative to a preceding entry in the log after less than an expected minimum time interval and, if so, taking a remedial action” (as recited in claim 1), and in combination with the remaining claim limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAQUEAL D WADE whose telephone number is (571)270-0357.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on 571-272-4063.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SHAQUEAL D WADE-WRIGHT/Examiner, Art Unit 2437